DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 12/20/2021. Claims 1-20 are canceled, and new claims 21-40 are added.

Claims 21-40 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16-23 of copending Application No. 17/327,082. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 16-23 of copending Application No. 17/327,082 contain every element of claims 21-40 of the instant application. 
As shown in the table below, the combined claims 1 and 3 of copending
Application No. 17/327,082 comprise the same element as recited in claim 21 of instant application: A method comprising: (1) distributing from an internet-based platform electronic data on a subject matter; (2) enabling the multiple users to gain access to the subject matter; (3) providing electronic data of viewpoints on the subject matter issues; (4) determining, using signals from the location device, the location of the user devices; (5) compiling/collating, by a remote processor, electronic data of the location of the user devices; (6) analyzing the data of the location of the user devices of the multiple users;  (7) generating statistical information based on the results; (8) generating statistical information based on the results; (9) enabling viewers to review the results. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND 
Present Application 16/443,750
21. A computer implemented method for determining the location of multiple users and collecting, collating, and distributing worldwide viewpoints of particular issues to the multiple users who may be interested in the particular issues, the method comprising:
(1) distributing from an internet-based platform electronic data on a subject matter relating to the particular issues to user devices of the multiple users, wherein the internet-based platform is in operative connection with a location device; 
(2) enabling the multiple users to gain access to the subject matter through the user devices; 
(3) providing electronic data of viewpoints on the subject matter issues by one or more of the multiple users as well as user data through the user devices; 
(4) determining, using signals from the location device, the location of the user devices of the multiple users who answered the distributed subject matter issues: 




(5) compiling, by a remote processor, electronic data of the location of the user devices of the multiple users who answered the subject matter issues along with the viewpoints and user data; 
(6) analyzing, by the remote processor, the electronic data of the location of the user devices of the multiple users who answered the subject matter issues along with the viewpoints and the user data; 
   






(7) generating, by the remote processor, statistical information based on the results of the compilation and analysis, wherein generating statistical information is performed in terms of number of people when responding, number of people from a particular location that responded, and the gender of the people who responded;
(8) storing, by a remote storage, the subject matter and the results compilation and analysis; 
pushing the results compilation and analysis to other internet-based platforms; and 










(9) enabling viewers to review the results compilation and analysis through the other internet- based platforms.
Application 17/327,082
1.  A computer implemented method for collecting, collating, and distributing worldwide viewpoints of particular issues to multiple users who may be interested in said particular issues, the method comprising:
 

(1) distributing from an internet-based platform electronic data on a subject matter relating to said particular issues to user devices of said multiple users; 


(2) enabling said multiple users to gain access to said subject matter through the user devices;
(3) providing electronic data of viewpoints on the subject matter issues by one or more of said multiple users as well as user data through the user devices; 
(4) determining the location of the user devices of the multiple users who answered the distributed subject matter issues;
  collecting electronic data of the location of the user devices of the multiple users who answered the distributed subject matter issues simultaneously along with said viewpoints and said user data;
(5) collating the collected data of the location of the user devices of the multiple users who answered the distributed subject matter issues simultaneously along with said viewpoints and said user data;
(6) analyzing the data of the location of the user devices of the multiple users who answered the distributed subject matter issues along with said viewpoints and said user data;
  storing in a storage device said subject matter as well as results of the collecting, collating and analyzing of data of the location of the user devices of the multiple users who answered the distributed subject matter issues along with electronic information on said viewpoints and said user data; 
(7) generating statistical information based on the results and pushing the statistical information to said users for their review, wherein generating statistical information is performed in terms of number of people when responding, number of people from a particular location that responded, the gender of the people who responded;

(8) simultaneously with storing in a  storage said subject matter as well as results of the collecting, collating and analyzing of data of the location of the user devices of the multiple users who answered the distributed subject matter issues along with electronic information on said viewpoints and said user data, pushing said results of the collecting, collating and analyzing of data of the location of the user devices of the multiple users who answered the distributed subject matter along with said viewpoints and said user data to other internet-based platforms; and 
(9) enabling viewers to review said results of the collecting, collating and analyzing of data of the location of the user devices of the multiple users who answered the distributed subject matter along with said viewpoints and said user data through said other internet-based platforms.

3. The method of claim 1, wherein said multiple users are located anywhere in the world, wherein (4) determining the location of the user devices of the multiple users who answer the pushed subject matter issues is done by a global positioning satellite.


Claims 21, 27, 31, 33 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 17/327,082.
Claims 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of copending Application No. 17/327,082 respectively.
Claims 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of copending Application No. 17/327,082 respectively.
Claims 32, 34 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 25 of copending Application No. 17/327,082.
Claim 35 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 17/327,082.
Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 17/327,082.
Claim 37 is provisionally rejected on the ground of nonstatutory double patenting 
Claim 38 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 17/327,082.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i.	Regarding claim 21, line 3, claim 32, line 1, and claim 40, line 1, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
ii. Claim 21 recites the limitation "the location" in 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Advani et al. (US 2018/0145840), in view of Rinzler et al. (US 2020/0013076), RAMLET et al. (US 2017/0351653).

As to claims 21 and 33, Advani discloses the invention as claimed, including a computer implemented method for determining the location of multiple users and collecting, collating, and distributing worldwide viewpoints of particular issues to the multiple users who may be interested in the particular issues (Fig. 3; Fig. 17; Fig. 19), the method comprising: 
distributing from an internet-based platform electronic data on a subject matter relating to the particular issues to user devices of the multiple users (Fig. 3; Fig. 5; Fig. 17; ¶0014, “Portions of the software code that are designed for the Client-side can be downloaded and accessed by presenters and attendees through one of their digital devices such as for example a smartphone running on an Android operating , wherein the internet-based platform is in operative connection with a location device (Fig. 3; 1733, Fig. 14; ¶0017, “allow for the seamless digital interaction of Internet-enabled devices via User Interface commands from presenters and attendees in a conference”; ¶0252, “1733 is one example of how the attendee information can be displayed based on different criteria e.g. industry, geographic location”); 
enabling the multiple users to gain access to the subject matter through the user devices (Fig. 17; ¶0063, “the Remote Attendees 210, 220, 230 can connect to In-Person Presentations 201, 202, and 203 at any time and participate in each of these events by listening to audio and view slides on their Internet-enabled appliances similar to Devices (1,1) as shown in FIG. 1”; ¶0066, “FIG. 17 is a visual representation of a dialog loop”; ¶0124, “A DialogLoop Space allows an event attendee to use one address to find all the DialogLoop Sessions related to the event/topic even though there may be multiple presentations by multiple presenter”); 
providing electronic data of viewpoints on the subject matter issues by one or more of the multiple users as well as user data through the user devices (¶0019, “The presenter can also obtain instant feedback from the attendees”; ¶0119, “answering questions, updating poll responses”; claim 7, “the one or more computer servers are operable to receive a plurality of user feedback from a plurality of additional ; 
determining, using signals from the location device, the location of the user devices of the multiple users who attended the distributed subject matter issues (It is noted that mobile devices, such as smartphones, tablet computers and laptops are capable of tracking and reporting their location via one or more location-based technologies, such as satellite location technologies such as GPS, or terrestrial location technologies such as may be deployed within cellular networks that is well known in the art; 1733, Fig. 14; ¶0014, “one of their digital devices such as for example a smartphone running on an Android operating system or an iPhone running on iOS; a Tablet PC running on Windows, Android or iOS…”; ¶0252, “1733 is one example of how the attendee information can be displayed based on different criteria e.g. industry, geographic location”): 
compiling, by a remote processor, electronic data of the location of the user devices of the multiple users who answered the subject matter issues along with the viewpoints and user data (Fig. 14; Fig. 16; ¶0024, “This survey is automatically pushed to attendee devices for reply. Survey results are summarized in graphs and tables in digital format for viewing by the presenter, organizer, and attendees at any time during or after a conference”; ¶0176, “insert multiple surveys on a slide, and can start them simultaneously. The attendees may choose to respond and submit surveys in any order they choose. Each survey is represented by a unique survey instance ID and each response has the survey instance Id it is associated with”; ¶0212-0214, “Audience Statistics (demographics)—processed in real-time by the DLPS, with up-to-date information and rich information visualizations/maps/graphs ready to be ; 
analyzing, by the remote processor, the electronic data of the location of the user devices of the multiple users who attended the subject matter issues along with the viewpoints and the user data (Fig. 14; Fig. 16; ¶0024, “This survey is automatically pushed to attendee devices for reply. Survey results are summarized in graphs and tables in digital format for viewing by the presenter, organizer, and attendees at any time during or after a conference”; ¶0176, “insert multiple surveys on a slide, and can start them simultaneously. The attendees may choose to respond and submit surveys in any order they choose. Each survey is represented by a unique survey instance ID and each response has the survey instance Id it is associated with”; ¶0212-0214, “Audience Statistics (demographics)—processed in real-time by the DLPS, with up-to-date information and rich information visualizations/maps/graphs ready to be presented in real-time” ; ¶0252, “1733 is one example of how the attendee information can be displayed based on different criteria e.g. industry, geographic location”); 
generating, by the remote processor, statistical information based on the results of the compilation and analysis (Fig. 14; Fig. 16; ¶0024, “TSurvey results are summarized in graphs and tables in digital format for viewing by the presenter, organizer, and attendees at any time during or after a conference”; ¶0176, “Each survey is represented by a unique survey instance ID and each response has the survey instance Id it is associated with”; ¶0212-0214, “Audience Statistics (demographics)—processed in real-time by the DLPS, with up-to-date information and rich information visualizations/maps/graphs ready to be presented in real-time” ; ¶0252, “1733 is one example of how the attendee information can be displayed based on different criteria ; 
storing, by a remote storage, the subject matter and the results compilation and analysis (Fig. 1; Fig. 19; ¶0025, “In the Summary View a listing of the Questions and Survey results is provided. In the Map View the presenter is able to see the activity—attendees entering/leaving the room, number of questions, and other metrics—as a function of time”; ¶0068, “Databases and File Storage services provided by cloud infrastructure provider such as Azure, AWS, Google and others. The information stored on the server maybe encrypted or unencrypted depending on the situation…”); 
pushing the results compilation and analysis to other internet-based platforms (¶0144, “pushed from the Presenter's device, to the attendee's device like in the case of survey results”; ¶0184, “the presenters may choose to push the updated PowerPoint slide with visualized responses from attendees to some or all of the attendees”).

Although Advani discloses determining, using signals from the location device, the location of the user devices of the multiple users who attended the distributed subject matter issues (It is noted that mobile devices, such as smartphones, tablet computers and laptops are capable of tracking and reporting their location via one or more location-based technologies, such as satellite location technologies such as GPS, or terrestrial location technologies such as may be deployed within cellular networks that is well known in the art; 1733, Fig. 14; ¶0014, “one of their digital devices such as for example a smartphone running on an Android operating system or an iPhone running on iOS; a Tablet PC running on Windows, Android or iOS…”; ¶0252, “1733 is answered the distributed subject matter issues (Fig. 14; Fig. 16; ¶0024, “This survey is automatically pushed to attendee devices for reply. Survey results are summarized in graphs and tables in digital format for viewing by the presenter, organizer, and attendees at any time during or after a conference”; ¶0176, “insert multiple surveys on a slide, and can start them simultaneously. The attendees may choose to respond and submit surveys in any order they choose. Each survey is represented by a unique survey instance ID and each response has the survey instance Id it is associated with”; ¶0212-0214, “Audience Statistics (demographics)—processed in real-time by the DLPS, with up-to-date information and rich information visualizations/maps/graphs ready to be presented in real-time”), Advani does not specifically disclose determining, using signals from the location device, the location of the user devices of the multiple users who answered the distributed subject matter issues.
However, Rinzler discloses determining, using signals from the location device, the location of the user devices of the multiple users who answered the distributed subject matter issues (¶0024, “The members typically participate in the survey by agreeing to receive online survey questions…enabling location tracking of their mobile devices, and allowing their locations to be used in the survey”; ¶0025, “demographic distribution of the member systems participating in the survey by determining a residual demographic objective based on the target demographic objective, the location tracking data”; ¶0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Advani does not specifically disclose generating statistical information is performed in terms of number of people when responding, number of people from a particular location that responded, and the gender of the people who responded; and enabling viewers to review the results compilation and analysis through the other internet-based platforms. However, RAMLET discloses generating statistical information is performed in terms of number of people when responding, number of people from a particular location that responded (Figs. 8-15; ¶0009, “Each category of results may correspond to a number of respondents who provided an answer corresponding to that category. The polling data may be obtained from polling system 101”; ¶0030, “a polling analytics computer system for analyzing poll results and generating poll results outputs”; ¶0109, “determine trends based on respondent demographics (e.g., gender, residence location, etc.), geography pertaining to a poll (e.g., poll questions related to different geographic locations), and/or other characteristic of the poll data”); and the gender of the people who responded (Fig. 10; ¶0053, “one or more respondent parameters that seek particular target respondents (e.g., age, gender, etc., of target respondents), and/or other parameters”; ¶0109, “trend analytics engine 226 may determine trends based on respondent demographics (e.g., gender, ; and enabling viewers to review the results compilation and analysis through the other internet-based platforms (Figs. 8-15; ¶0094, “sharing engine 222 may share a given poll result output via a network. For instance, a poll result output may be shared to a social media platform 120, a content site 130, another user (e.g., through electronic mail, Multi-media Messaging Service message, etc.), and/or other communication channel”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Advani to include generating statistical information is performed in terms of number of people when responding, number of people from a particular location that responded, and the gender of the people who responded; and enabling viewers to review the results compilation and analysis through the other internet-based platforms, as taught by RAMLET because it would share the poll result output to a social media platform, and enable to determine trends based on respondent demographics, geography pertaining to a poll, and/or other characteristic of the poll data (RAMLET; ¶0094; ¶0109).

As to claim 22, Advani discloses the method of claim 21, wherein the user data includes country, age, and gender of the multiple users (Fig. 14; Fig. 16; ¶0046, “a Display of Attendee profile”; ¶0214, “Audience Statistics (demographics)—processed in real-time by the DLPS, with up-to-date information and rich information visualizations/
maps/graphs ready to be presented in real-time”). 

As to claim 23, Advani discloses the method of claim 21, wherein the multiple users are located anywhere in the world, wherein the location device is a global positioning satellite (1733, Fig. 14; ¶0014; ¶0252, “1733 is one example of how the attendee information can be displayed based on different criteria e.g. industry, geographic location”).

As to claim 24, Advani discloses the method of claim 21, wherein distributing the subject matter is done by video (Fig. 5; Fig. 13; ¶0063, “participate in each of these events by listening to audio and view slides on their Internet-enabled appliances”; ¶0131, “Audio/Video feed available from the Audio/Video equipment in the room”).

As to claim 25, Advani discloses the method of claim 21, further comprising prior to providing viewpoints, prompting the users to provide viewpoints by selecting one of several choices (¶0060, “Members of any Remote Attendees element in FIG. 1 such as 210, 220, and 230 have the ability to participate in any In-Person Presentation 201, 202 or 203 during and after the live event so long as a digital, web-enabled session associated with the presentation is still active”; ¶0064, “leaves each person with the option of accepting or rejecting the meeting. In the case where the Attendees agree to meet, the Program Code records this acceptance and then monitors the digital communication between them over a time period beyond the conclusion of the In-Person Conference”).
As to claim 26, Advani discloses the method of claim 21, wherein the internet-based platform unto where the subject matter is initially posted comprises a third-party internet-based platform (Fig. 1; ¶0058, “When a Presenter (1,1) links a 

As to claim 27, Advani discloses the method of claim 21, wherein the internet-based platforms include websites and digital social media platforms, wherein compiling, by the remote processor, the electronic data of the location of the user devices of the multiple users who answered the subject matter issues is performed simultaneously along with the viewpoints and user data, wherein analyzing, by the remote processor, the electronic data of the location of the user devices of the multiple users who answered the subject matter issues is performed simultaneously along with the viewpoints and the user data, wherein storing, by the remote storage, the subject matter and the results compilation and analysis is performed simultaneously with pushing the results compilation and analysis to other internet-based platforms (Fig. 1; Fig. 19; ¶0025, “In the Summary View a listing of the Questions and Survey results is provided. In the Map View the presenter is able to see the activity—attendees entering/leaving the room, number of questions, and other metrics—as a function of time”; ¶0068, “Databases and File Storage services provided by cloud infrastructure provider such as Azure, AWS, Google and others. The information stored on the server maybe encrypted or unencrypted depending on the situation…”; ¶0144, “pushed from the Presenter's device, to the attendee's device like in the case of survey results”; ¶0184, “the presenters may choose 

As to claim 28, Advani discloses the method of claim 21, wherein providing viewpoints by the multiple users can be automatically translated in any language (¶0079, “language translatable content on the DialogLoop platform (1400 Live simultaneous multi-language Slide, Automatic Slide Translations and Closed Captioning.)”; claim 13, “send to the second user device a translated version of the current slide in a different language than that displayed by the presenter on a display screen during the presentation; and the second user device is further operable to allow the attendee to view the translated version of the current slide; whereby the attendee may view the current slide in a preferred language”).

As to claim 29, Advani discloses the method of claim 21, wherein the user devices comprise one of or any combination of a laptop, a mobile phone, and a computer table top device (¶0014, “attendees through one of their digital devices such as for example a smartphone running on an Android operating system or an iPhone running on iOS; a Tablet PC running on Windows, Android or iOS; a laptop running on Windows or Mac operating system; and, a desktop computer running on Windows or a Mac Operating System”).
As to claim 30, Advani discloses the method of claim 21, wherein the user data can further be auto-collected during answering the subject matter (¶0025, “software provides an audience profile for the presenter during a presentation by means 

As to claim 31, Advani discloses the method of claim 21, wherein enabling the multiple users to gain access to the subject matter through the user devices includes providing multiple instances of the subject matter to enable multiple responses to the subject matter and providing data on the characteristics of the users who answer the subject matter (Fig. 14; Fig. 16; ¶0024, “This survey is automatically pushed to attendee devices for reply. Survey results are summarized in graphs and tables in digital format for viewing by the presenter, organizer, and attendees at any time during or after a conference”; ¶0176, “insert multiple surveys on a slide, and can start them simultaneously. The attendees may choose to respond and submit surveys in any order they choose. Each survey is represented by a unique survey instance ID and each response has the survey instance Id it is associated with”; ¶0212-0214, “Audience Statistics (demographics)—processed in real-time by the DLPS, with up-to-date information and rich information visualizations/maps/graphs ready to be presented in real-time”).

wherein the location device may be one of or any combination of a global positioning satellite, a WiFi, a mobile transceiver, and a mobile terminal (It is noted that mobile devices, such as smartphones, tablet computers and laptops are capable of tracking and reporting their location via one or more location-based technologies, such as satellite location technologies such as GPS, or terrestrial location technologies such as may be deployed within cellular networks that is well known in the art; 1733, Fig. 14; ¶0014, “one of their digital devices such as for example a smartphone running on an Android operating system or an iPhone running on iOS; a Tablet PC running on Windows, Android or iOS…”; ¶0252, “1733 is one example of how the attendee information can be displayed based on different criteria e.g. industry, geographic location”).

As to claim 34, Advani discloses the system of claim 33, wherein the location device is a global position satellite tracking system, wherein the global position satellite tracking system is operatively connected to the internet-based platform, wherein the global positioning satellite tracking system is operative to determine the location of the user devices of the platform users and send the location data to the internet-based platform, wherein the internet-based platform is operative to receive the location data of the user devices of the platform users determined by the global positioning satellite tracking system (It is noted that mobile devices, such as smartphones, tablet computers and laptops are capable of tracking and reporting their location via one or more location-based technologies, such as satellite location technologies such as GPS, or terrestrial location technologies such as may be deployed 

As to claim 35, it is rejected for the same reasons set forth in claim 22 above.

As to claim 36, Advani discloses the system of claim 33, wherein the devices include portable devices, laptops, mobile phones, tabletops, computers, wherein the remote process is configured to compile and analyze electronic data of the location of the user devices of the multiple users who answered the subject matter issues simultaneously along with the answers and user data, wherein the internet-based platform is further configured to enable platform users to send and receive the electronic data of the location of the user devices of the multiple users who answered the subject matter issues simultaneously along with the answers and the user data (Figs. 15-16; ¶0046, “FIG. 16 illustrates a Display of Attendee profile and Chat capability”; ¶0252, “1733 is one example of how the attendee information can be displayed based on different criteria e.g. industry, geographic location”).

As to claim 37, Advani discloses the system of claim 33, wherein the platform has auto-translation capability, the capability allows an originally entered subject matter to be translated into different languages (¶0079, “language translatable content on the DialogLoop platform (1400 Live simultaneous multi-language Slide, Automatic Slide Translations and Closed Captioning.)”; claim 13, “send to the second user device a translated version of the current slide in a different language than that displayed by the presenter on a display screen during the presentation; and the second user device is further operable to allow the attendee to view the translated version of the current slide; whereby the attendee may view the current slide in a preferred language”).

As to claim 38, it is rejected for the same reasons set forth in claim 24 above.

As to claim 39, Advani discloses the system of claim 33, wherein the internet-based platform is configured to enable the multiple users to gain access to the subject matter through the user devices by providing multiple instances of the subject matter to enable multiple responses to the subject matter and providing data on the characteristics of the users who answer the subject matter (Figs. 15-16; ¶0046, “FIG. 16 illustrates a Display of Attendee profile and Chat capability”; ¶0252, “1733 is one example of how the attendee information can be displayed based on different criteria e.g. industry, geographic location”).

As to claim 40, it is rejected for the same reasons set forth in claim 23 above.

Applicant’s arguments with respect to claim(s) 21-40 have been considered but .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        February 12, 2022